Citation Nr: 1107540	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from May 1985 to August 1987.  The 
Veteran died in October 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2009, the appellant submitted additional evidence in 
support of her claim, and indicated that she was not waiving 
consideration by the Agency of Original Jurisdiction (AOJ) of the 
evidence in the first instance.  However, the Board notes that a 
copy of the evidence submitted, a medical treatise, was already 
of record as of the last AOJ adjudication of the claim in August 
2008.  Therefore, remand for consideration by the AOJ of this 
evidence is not necessary.  See 38 C.F.R. §§ 19.37, 20.1304 
(2009).

In a March 2010 decision, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2010, the 
Veteran's representative and the Secretary of Veterans Affairs 
filed with the Court a Joint Motion for Remand.  On October 13, 
2010, the Court issued an Order which granted the Joint Motion 
for Remand and remanded the case to the Board, directing the 
Board to comply with its directives therein.
 

FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected for a 
back disability described as right L-5/S-1 herniated nucleus 
pulposus with sciatica of both lower extremities, which was rated 
as 60 percent disabling; and status post septorhinoplasty, 
residuals of nasal fracture, which was rated as 10 percent 
disabling.  

2.  The Veteran died in October 2004 and the cause of death has 
been widely undetermined but was likely from chronic abuse of 
prescription and non-prescription drugs.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death, or that the 
disabilities made him materially less capable of resisting the 
fatal disease or had a material influence in impacting/or 
accelerating death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the Veteran's death. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, November 2004, and May 
2008, the RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the appellant of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  In light of 
the Board's denial of the appellant's claim, no effective date 
will be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Certain additional VCAA notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007).   The appellant was provided with notice 
criteria required by Hupp in the May 2008 letter.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  Service treatment records have been associated with the 
claims file.  All identified and available treatment records have 
been secured.  A VA medical opinion and independent medical 
opinions have been rendered in conjunction with the claim.  In a 
November 2010 statement, the appellant indicated that she did not 
have any additional evidence to submit.  Significantly, the 
parties to the March 2010 Joint Motion for Remand have not raised 
any deficiency with the duties to notify and assist.  Thus, the 
duties to notify and assist have been met.

Analysis

The appellant essentially contends that the Veteran's death was 
related to his service-connected back disability and/or 
medication that he was taking for treatment therefor.  In written 
statements, she has clarified that she believes that his back 
disability led to the deterioration of his life which eventually 
led to his death.  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  A service connected disability is 
the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory cause 
of death must be causally connected to the death and must have 
"contributed substantially or materially" to death, "combined to 
cause death," or "aided or lent assistance to the production of 
death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In this case, the Veteran died in October 2004.  The initial 
death certificate gave no cause of death pending toxicology due 
to the decomposition of the Veteran's body when found, and 
amendment to the death certificate noted that the cause of death 
was undetermined.  

A subsequent autopsy report noted that possible causes of death 
included enlarged heart, seizure disorder, and drug toxicity.  
The examiners were unable to distinguish between the possible 
causes with medical certainty and the cause and manner of death 
was undetermined.   

Pursuant to the Board's request, an October 2009 medical expert 
opinion report  was rendered by two physicians, one in internal 
medicine and one in neurology.  The examiners noted that the 
exact cause of the Veteran's death could not be determined.  
However, upon review of the claims folder in conjunction with the 
autopsy report, the examiners noted it was likely that the 
Veteran's cause of death was related to chronic, and perhaps 
acute, abuse of prescription and non-prescription drugs.  The 
examiners reasoned that the medical records were replete with 
information regarding the various drugs the Veteran was taking 
and that Valium was found in the post-mortem toxicology.  Also, 
the examiners noted the Veteran's multiple hospital admissions 
with a discharge diagnosis of polysubstance abuse and cited to 
the specific records demonstrating the Veteran's abuse thereof.  

At the time of his death, the Veteran was service-connected for a 
back disability described as right L-5/S-1 herniated nucleus 
pulposus with sciatica of both lower extremities, which was rated 
as 60 percent disabling from June 1996; and status post 
septorhinoplasty, residuals of nasal fracture, for which a 10 
percent rating was assigned.  He had been in receipt of a total 
disability rating for compensation purposes (TDIU) from June 12, 
1996 until February 26, 1997; (after which he briefly had 
hospitalization for which he was assigned a 100 % rating under 38 
C.F.R. § 4.30, and concurrently during which he had special 
monthly compensation (SMC)) until a TDIU was re-assigned May 1, 
1997, until his death in October 2004, all of which was less than 
10 years prior to his death.

The next inquiry, therefore, is whether the Veteran's service-
connected disabilities or treatment therefor, either singly or 
jointly with some other condition, acted as the immediate or 
underlying cause of death, or were in any manner etiologically 
related thereto, or whether such a causal or etiological 
relationship unlikely. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 C.F.R. 
§ 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Any increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the non-service-connected condition, will be service 
connected.  

A June 2006 VA examiner noted that there was nothing in the pre 
and post mortem medical records suggesting that the cause of 
death was related in any significant way to the service-connected 
disabilities.  He opined that it was less likely than not the 
cause of death was service-related.  

The October 2009 examiners opined that it was not at least as 
likely as not the Veteran's service-connected disabilities or 
treatment therefor, either singly or jointly with some other 
condition, acted as the immediate or underlying cause of death, 
or were in any manner etiologically related thereto.  They also 
noted that such a causal or etiological relationship was 
unlikely.  Upon extensive review of the Veteran's medical 
records, the examiners found that there was nothing regarding the 
Veteran's low back or nasal disability that would be expected to 
have contributed to his death.  They stated that treatment for 
these disabilities did not result in the Veteran's death, and 
that his polysubstance abuse should not be construed as treatment 
for either of his service-connected disabilities and they could 
not attribute his polysubstance abuse to either of these 
disabilities.  

The examiners also found that it was not at least as likely as 
not that the Veteran's service-connected disabilities or 
treatment therefor contributed to the cause of his death in that 
it/they contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  They reasoned that such a contribution to 
his cause of death was unlikely, and supported their conclusion 
with the reasons stated immediately above.  

Lastly, the examiners noted it was not at least as likely as not 
that the debilitating effects of the Veteran's service-connected 
disabilities or treatment thereof made him materially less 
capable of resisting the fatal disease or had a material 
influence in impacting and/or accelerating death.  They stated 
that the primary cause of death was so overwhelming that eventual 
death would have been anticipated irrespective of his coexisting 
conditions, thereby rendering such a debilitating effect or 
material influence upon his cause of death unlikely.  They 
concluded that there was no medical evidence that either of the 
Veteran's service-connected disabilities or any treatment that he 
received for them would have predisposed him to death 
      
In making all determinations, the Board must fully consider the 
lay assertions of record.  The Board observes that the appellant 
has argued that the Veteran's service-connected back disability 
caused an overall deterioration in his life, which eventually led 
to his death; in essence, she appears to contend that the 
service-connected back disability was an indirect cause of the 
Veteran's death.

A layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (noting that a Veteran is competent to report on that 
of which he or she has personal knowledge).  Lay evidence can 
also be competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).

In this regard, the Board notes that there are competing opinions 
in this instance offering different conclusions as to whether the 
cause of death was related to service, and specifically whether 
his service-connected back disability was an indirect cause of 
the Veteran's death.  

While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 
(2008) .

Although the appellant expressed her opinion that the Veteran's 
cause of death was related to the service-connected back 
disability, the Board finds that this opinion is entitled to 
limited probative weight, particularly where, as here, the 
appellant failed to cite to medical evidence of record or provide 
a complete rationale to support this contention.  

On the other hand, the Board finds that the medical opinions of 
record to be highly probative evidence on the issue currently on 
appeal.  The Board finds the opinions cited above were 
definitive, based upon a complete and extensive review of the 
Veteran's entire claims file, supported by detailed rationale, 
and rendered by multiple clinicians.  The medical opinions are 
factually accurate, fully articulated, and contain sound 
reasoning; they are afforded significant probative value.  
Crucially, the appellant has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).  Furthermore, the Board finds that the 
examiners, by virtue of their professional training and 
specialized expertise in psychiatry, internal medicine, and 
neurology are best qualified to offer the medical insight and 
opinion necessary to properly adjudicate the appellant's claim.

The Board also notes that the appellant provided the Board with 
extensive information regarding living with disabilities and 
chronic conditions.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (finding that competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Because the information provided in the 
literature is generic and does not specifically relate to the 
facts and circumstances surrounding this particular case, it 
holds less probative weight than the determinations of the 
examiners noted above, who reviewed the specific evidence in this 
case and rendered opinions based on the entire record. 

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


